By the Court.
Weate.perfeilly fatisfied upon the two points that have been agitated in this caufe. In the firflr place, wc think, that it is a caufe of Admiralty and Maritime Jurif-diclion. The exportation of arms and ammunition is, limply, the offence ; and exportation is entirely a water tranfadlion. It appears, indeed, on the face of the libel, to have commenced at Sandy Hook-, which, certainly, mult have been upon the water. In the next place, we are unanimouily of opinion, that it is a civil caufe-: It is a procefs of the nature of a libel in rem ; and does not, in any degree, touch the perfon of the offender. •
In this' view of the fubjeil, it follows, of courfe, that no jury was neceffary, as it was a civil caufe ; and that the-appeal to the Circuit Court was regular, as it was a caufe of Admiralty and Maritime jurifdiilion.—Therefore,
Let the decree of the Circuit Court be affirmed with cojis.
But on opening the court the next day, the chief justice directed the words “ with coils” to be ilruck out of .the entry, as there appeared to have been fome caufe for the profe-, cution. He'obfervéd, however, that, in doing this, the Court did not mean to be underlldod, as, at all, deciding.the queftion, whether, in any cafe, they could award coils againll the United States 5 but left it entirely open for future difeuffion-